Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,624,921 (‘921).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘921 reference discloses a composition comprising: 1-1500 mg beet root extract comprising betaine nitrate; 1-1500 mg potassium nitrate; 1-1500 mg green coffee bean extract; and 1-100 mg pomegranate fruit extract; wherein said composition is effective to modify nitric oxide levels in a subject by increasing salivary bioconversion of nitrate to nitrite to at least 300 µM; and wherein the composition comprises at least 300 mg of total dietary nitrate.  Thiamin mononitrate is found in claims 7-8.  Method for modifying nitric oxide levels in a subject is found in claim 14.
Thus, it would have been obvious to one of ordinary skill in the art to obtain the present invention given the claims of the ‘921 reference.  This is because the ‘921 . 

Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive.
Applicant argues that the Office Action does not discuss differences between the claims of the '921 patent and the present claims, far from providing a reason as to why the claims would have been an obvious variation in view of the differences.  For example, all of the claims of the '921 patent recite green coffee bean extract and pomegranate fruit extract. In contrast, none of the present claims 1-20 recite green coffee bean extract and pomegranate fruit extract.  The Office Action does not meet the burden that the Office Action carries of initially establishing any ground of rejection, and the Office Action fails to provide a sufficient analysis to establish a prima facie case of obviousness-type double-patenting of the present claims over the claims of the '921 patent.  For example, the Office Action fails to establish a reasonable expectation of success for arriving at the present claims, in view of the claims recited by the '921 patent.  At least for these reasons, Applicant is not attempting to double patent the same or similar subject matter of the '921 patent in the present application. The cited claims of the reference '921 patent do not render Appellant's Claims 1-20 unpatentable.


However
Applicant’s attention is called to paragraph 3 in page 4, which clearly pointed out all the limitations disclosed in the claims of the ‘921 patent; 
In response to Applicant’s argument that none of the present claims 1-20 recite green coffee bean extract and pomegranate fruit extract while all of the claims of the '921 patent recite green coffee bean extract and pomegranate fruit extract, Applicant’s attention is called to the transitional language “comprising of” in the preamble of the present claims, which permits the inclusion of any additional components.  In this case, green coffee bean extract and pomegranate fruit extract; and 
In response to Applicant’s argument that the Office Action fails to establish a reasonable expectation of success for arriving at the present claims, in view of the claims recited by the '921 patent, Applicant’s attention is called to the paragraph bridging page 4 to 5, which states “it would have been obvious to one of ordinary skill in the art to obtain the present invention given the claims of the ‘921 reference…because the ‘921 reference teaches the use of the same composition for the same purpose, namely, a composition comprising beet root extract and potassium nitrate for modifying nitric oxide levels in a subject”.
Thus, for at least the above reasons, the obviousness double patenting rejection over the ‘921 patent is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. US 8,962,038 B2, in view of Anderson et al. US 2017/0044632 A1.
Bryan teaches a method for enhancing NO production in the body by administering a dietary supplement comprising potassium nitrate in an amount ranging from 50 mg to about 500 mg, and ascorbic acid ranging in an amount between 100 mg to about 2000 mg.  See abstract, and columns 3, 6 and 13-17.  Bryan further teaches that level of NO can be increased by intake of dietary supplements that comprise green leafy vegetables, beet root, green tea extract, coffee extract, and pomegranate.  See columns 16-17.  Additional pharmaceutical excipients such as coating, sweetening, coloring, binding, and the like are found in column 18.  Vitamin B 12 in an amount ranging from about 1000 µg is found in columns 19-20.   
Bryan does not expressly teach folic acid in the composition.
Anderson teaches a nutritional dietary composition that comprises a nitrate salt (paragraph 0015), vitamins, magnesium and folic acid.  See paragraphs 0055-0056 and 0077.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include folic acid and magnesium in the nitrate dietary supplement of Bryan to obtain the claimed invention with the expectation of at least 
It is noted that the cited references do not teach every amount of all the components recited in the claims.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to, by routine experimentation select the amounts that fall within the claimed range.  This is because the cited references teach the desirability for preparing a nitrate dietary supplement useful for the same use as the claimed invention, namely to enhance and/or increase nitric oxide level in a subject.

Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. 
As a preliminary matter, Applicant notes certain inconsistencies in the citations to the references discussed in the Office Action, and requests a new non-final Office Action setting forth the ground of the rejection under 35 USC § 103.  In particular, while the caption of the rejection refers to Crozier (Office Action, page 4), the Office Action does not discuss any embodiments of Crozier. Instead, the Office Action discusses Bryan (Office Action, pages 4 and 5), and "Anderson." (Office Action, page 5.) The Anderson reference is not identified with a patent or publication number, or sufficiently identifying information, in the Office Action or the accompanying Form 892, or otherwise. To the best of Applicant's understanding, the Office Action intended to cite to U.S. Patent Publication No. 2017/0044632 by Anderson et al. ("Anderson"), cited by 
However, in response to Applicant’s Remarks, and in consistent with Applicant’s alleged, the 103(a) rejection was supposed to be over Bryan et al., in view of Anderson et al.  See correction above. 

Applicant argues that Bryan in view of Anderson does not teach or suggest a composition including beet root extract, as recited by claim 1.  The embodiments of Bryan cited in the Office Action describe beet root, but not beet root extract in particular. The Office Action does not provide an apparent reason for providing beet root extract in view of Bryan's description of beet root. The embodiments of Anderson cited in the Office Action as allegedly describing folic acid are not germane to this deficiency of Bryan, and do not provide a reason to include beet root extract. 
However, applicant’s attention is called to the teaching in Bryan at columns 16-17, which teaches botanical nitrate source is any extract of plant matter including beat root.  Therefore, it is obvious to one of ordinary skill in the art to obtain nitrate source from beetroot by extraction.



Applicant argues that secondly, Bryan in view of Anderson does not teach or suggest the ranges of amounts of certain components, such as beet root extract, potassium nitrate, and total dietary nitrate, recited by claim 1. The Office Action 
However, Applicant’s arguments are not persuasive for the following reasons:
The Examiner notes that beet root extract in an amount of about 200 mg is found in columns 19-20;  
Other botanical nitrate source in an amount of about 100 mg;
Potassium nitrate in an amount of about 20 mg is found in column 20; and
Thus, from the above teaching, it can readily be seen that the total of dietary nitrate can be at least about 300 mg.

Applicant argues that the applied references do not provide a reasonable expectation of success at arriving at the particular salivary bioconversion of nitrate to nitrite to at least 300 µM.  "Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success." (MPEP § 2143.02(I), noting In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).) None of the references discuss the influence of components on the salivary bioconversion, far from providing a reasonable expectation of success of achieving particular levels of salivary bioconversion.  The Birudaraju publication, the Cherukuri abstract, and the Cherukuri poster describe compositions including beet root extract and potassium nitrate, and including at least 300 mg of total dietary nitrate.  As discussed in the Birudaraju publication, the composition resulted in increasing salivary bioconversion of nitrate to 
However, the Examiner notes that where the claimed and prior art products are identical or substantially identical in composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  Here, Bryan discloses a composition comprising at least 2 components require by the present claims, namely, potassium nitrate and betaine nitrate from beet root extract, specifically in the amount that falls within the claimed ranges.  Thus, the burden is shifted to Applicant to show that the composition taught in Bryan will not exhibit the increasing slavery bioconversion of nitrate to nitrite to at least 300 µM.  
Thus, for at least the above reasons, the 103(a) rejection over Bryan in view of Anderson is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/SUSAN T TRAN/Primary Examiner, Art Unit 1615